Title: 1778. March 29. Sunday.
From: Adams, John
To: 


       Becalmed all last Night. This Morning a vast Number of Sails in Sight. St. Martins, and Oleron in Sight, many Towers and Windmills —Land very low and level.
       A Pilot Boat, with two Sails and 4 Men, came on Board, and the Pilot instantly undertook to pilot Us to Bourdeaux. He says this ship may go up quite to the City, if she draws 20 feet of Water, at high Water.—We are now sailing very agreably towards our Port.
       The Pilot says War is declared, last Wednesday, and that the Pavillions were hoisted Yesterday at every Fort and Light House.—Quaere.
       There is a civil Frenchman on board, whose Name I never asked untill to day. His Name is Quillau, Fourier des Logis de Mr. Le Ct. D’Artois. He was not of M. De Coudrays Corps.
       The French Gentlemen on board can scarcely understand our new Pilot. He speaks Gascoine, the Dialect of Bourdeaux, they say, which is not good French.
       This Day Six Weeks We sailed from Nantaskett Road. How many Dangers, Distresses and Hairbreadth Scapes have We seen?
       A Story.—Garrick had a Relation, convicted of a capital Offence. He waited on his Majesty, to beg a Pardon. The K. asked what was the Crime?—He has only taken a Cup too much, says Garrick, may it please your Majesty.—Is that all? said the K. Let him be pardoned.—Gault.
       A Story. A Frenchman in London advertised an infallible Remedy against Fleas. The Ladies all flocked to purchase the Powder. But after they had bought it, one of them asked for Directions to Use it.—Madam says the Frenchman you must catch the Flea, and squese him between your Fingers untill he gape, then you must put a little of this Powder in his Mouth, and I will be responsible he never will bite you again.—  But says the Lady, when I have him between my Fingers, why may I not rub him to death?—Oh Madam dat will do just as well den!—Tucker.
       We have been becalmed all day in Sight of Oleron. The Village of St. Dennis was in Sight, and Multitudes of Wind Mills and Sand Hills all along the shore. Multitudes of Vessells in sight, French, Spanish, Dutch Vessells, and English Smugglers.
       I feel a Curiosity to visit this Island of Oleron so famous in Antiquity for her Sea Laws, at least I take this to be the Place.
      